Title: From John Adams to Boston Patriot, 8 February 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, February 8, 1810.


This people must have their own way: They proceed like no other; there cannot be a more striking example of this, than the instructions given to privateers and letters of marque.
The commander is ordered to bring his prizes into some port of the united provinces, or into the ports or roads of the allies and friends of this republic, especially France, Sweden, North America or Spain. And the ship shall be at liberty to join under a written convention with one or more privateers, or other similar ships of war, belonging to Hollanders, Zealanders, French, Americans, or Spanish, to undertake jointly any thing advantageous, &c. This is not only an acknowledgment of the independence of North America, but it is avowing it to be an ally and friend. But I suppose that in order to elude and evade, it would be said that these are only the instructions given by owners to their commanders. Yet these instructions are required to be sworn and produced to the admiralty for their approbation.
It is certain that the king of Spain, when he declared war against Great Britain, sent orders to all his officers to treat the Americans as the best friends of Spain; and the king’s pleasure being a law to his subjects, they are bound by it. [Notwithstanding all this, Spain never acknowledged the independence of the United States, nor received a minister from them till long after the peace of 1783.]
But what is there to oblige a citizen of the united provinces to consider the Americans as friends of the republic? There is no such law, and these instructions cannot bind. It is, nevertheless, very certain that no Dutchman will venture to take an American.
Notwithstanding the extreme caution and the slow deliberate policy of this government, they ventured, upon this occasion, to let out their secret wishes, though illegally, to their subjects, and left them to conjecture their views and designs for the future.
Upon my return to Amsterdam from Paris, I found my friend Mr. Dana, in great anxiety and perplexity. Congress had ordered him to go to St. Petersburg, and had sent him a commission as their minister, with instructions to conclude a treaty of friendship and commerce with the empress of Russia ; but they had given him no secretary of legation, nor made any provision for a private secretary, or even a copying clerk. They had moreover from the unfavorable influence of a party at home, or from some suggestions from abroad, a combination that had injured many other honest men, such as Mr. Arthur Lee, Mr. Izzard, Mr. William Lee and Mr. Jay, reduced Mr. Dana’s compensation below that of the other ministers. Mr. Dana had taken pains to persuade some gentlemen to accompany him, but could find none who would consent to go. He had before him the dreary prospect os an immense journey by land, through Holland, Germany, Denmark, and he knew not how many other nations, of whose languages he understood not one word; and in the French, which was the travelling language of Europe, he was yet but a student. In this situation, he requested me to let him have my oldest son, John Quincy Adams, for a companion and a private secretary or clerk. The youth was, in conversation, a ready interpreter of French for an American, and of English for a Frenchman; he could easily translate in writing, as Mr. Dana had seen, any state paper. He wrote a fair hand, and could coppy letters, or any other papers as well as any man; and he had the necessary patience of application to any of these services. I was at first very averse to the proposition, but from regard to Mr. Dana, at last consented. I would not however, consent to burthen Mr. Dana with his expenses, but advanced him money for that purpose, and desired Mr. Dana to draw upon me for more when that should be expended, which he did. He returned from Russia before Mr. Dana was recalled, and in this interval, Mr. Dana must have been put to other expenses for clerkship. Mr. Dana agreed with me in opinion that congress would finally make him a grant for a private secretary at least, and in that case he was to pay me the money I had advanced, or should advance for expenses, and nothing more.—All this I presume was known to congress, when they made the grant to Mr. Dana, not for the form but the substance, for it was Mr. Dana’s right. When Mr. Dana received the grant from Congress he returned me the sums I had advanced for expenses and no more. Neither the father nor the son ever received any thing for services. And what did the son lose by this excursion? He lost the honor of a degree in the University of Leyden, and he lost what was more precious, the benefit of four or five years studies in Greek and Roman literature under Luzac and others, and in the civil Law under Professor Pestell, unquestionably among the greatest masters in Europe, I should be quite unable to estimate these losses in money.
If the grant of Mr. Dana was intended merely as a reimbursement of his expenses for secretaryship and clerk hire, in my opinion it was very moderate; if it was to make him any amends for the unreasonable reduction of his salary, it was far short of what it ought to have been.
I have stated these facts as they lay in my mind; but as I have no memorandum in writing to which to have recourse, the whole depends upon memory. If there is any circumstance erroneous it will be acknowledged as soon as suggested.
My second son, after the departure of his brother, found himself so much alone, that he grew uneasy, and importuned me so tenderly to let him return to America to his mother, that I consented to that, and thus deprived myself of the greatest pleasure I had in life, the society of my children. We lost, at the same time, almost all our American acquaintance in Holland. On or about the 10th of August, 1781, the South Carolina, commodore Gillon, put to sea from the Texel, with Mr. Searle, Colonel Trumbull, Major Jackson, Mr. Bromfield, Dr. Waterhouse and Charles Adams on board as passengers. These had for some time composed a very pleasant American society; but now I was left alone with Mr. Thaxter. We regretted the loss of so much good company, and that of Dr. Waterhouse as much as any. He had resided three or four years, and taken the degree of Dr. in medicine, in the university of Leyden, where I first became acquainted with him. During part of the time of my residence in Leyden, I found Waterhouse and my two sons boarded in the same house. I took apartments in it, and finding him, though a sprightly genius, very studious and inquisitive, as well as sociable. I had no inquiries to make, but whether his moral character was good, and whether he was a loyal American. As to his morals, I could hear of no reproach or suspicion; as to his politics, though he came over from England, he came from the guardianship and pupilage of Dr. Fothergill, who was as good a friend to America, as any Englishman could be. He had inscribed himself on the records of matriculation, in the university of Leyden, Liberæ Reipublicæ Americanæ Federatæ Civis, and his conversation was in the style of a good American. I did not, therefore, hesitate to consider him, in some respects, as one of my family. This gentleman has now been so long known in the philosophical, medical and literary world, that it would be impertinent in me to say any thing more of him at present, than that 1 with him as happy as his benevolence and services to his fellow men have deserved.


John Adams.




